Title: To Benjamin Franklin from ——— Pothonnier, 11 June 1781
From: Pothonnier, ——
To: Franklin, Benjamin


Monsieur
Paris Le 11e. Juin 1781
Vous m’aviés fait l’honneur de me promettre, il y à huit Jours, que vous feriés examiner le Compte des debours faits a la fregatte L’alliance, et que Sous deux Jours, vous m’honoreriés d’un mot, pour m’aviser du bien être; Je Suis Inquiet de cela, d’autant que Chaque Courier, Mrs Gourlade et Moylan me Sollicite pour en Scavoir des nouvelles, de mon Coté, Je Serois flatté aussy de Connoître le resultat, rapport aux avances que J’ay faite á ce sujet, J’espere que vous voudrés bien m’honorer d’un mot de réponse, ce qu’attendant, J’ay l’honneur d’etre avec Respect, Monsieur, Votre tres humble et tres obeissant Serviteur
Pothonniernegt. Rue st Martin


M. B. franklin Ministre plenipotentiaire, des Etats unis, à Passy./.

 
Addressed: A Monsieur / Monsieur Bmin. franklin / ministre plenipotentiaire des Etats / unis de L’amerique, en Son hotel / à Passy Les Paris / Pothonnier
Notation: Pothonier June 11. 1781
